Exhibit 10.1 

 

 

EXCHANGE AGREEMENT

 

Deerfield Partners, L.P. (“DP”), Deerfield Special Situations Fund, L.P.
(“DSSF”), Deerfield Private Design International II, L.P. (“DPDI”) and Deerfield
Private Design Fund II, L.P. (“DPDF”, together with DP, DSSF and DPDI, the
“Holders” and each, a “Holder”) enter into this Exchange Agreement (the
“Agreement”) with Pernix Therapeutics Holdings, Inc. (the “Company”) on August
1, 2018 whereby the Holders will (a) exchange the principal amount of the
Company’s 12% Senior Secured Notes due 2020 (the “Existing Securities”) set
forth in Section 1.1 for shares of common stock of the Company (the “Common
Stock”) (such exchange transaction to be called the “Common Exchange”) and (b)
exchange the Existing Securities set forth in Section 1.1 for shares of
perpetual convertible preferred stock of the Company as set forth in the
articles supplementary establishing and fixing the preferences, rights and
limitations of 0% Series C Perpetual Convertible Preferred Stock attached as
Exhibit A to this Agreement (the “Preferred Stock”), (such exchange transaction
to be called the “Preferred Exchange,” and together with the Common Exchange,
the “Exchanges”).

 

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

 

Article I: The Exchanges

 

Section 1.1 Exchanged Securities. At the Closing (as defined herein), the
Holders shall exchange and deliver to the Company the following Existing
Securities, and in exchange therefor the Company shall issue to the Holders the
number of shares of Common Stock and Preferred Stock described below:

 

Principal Amount of Existing Securities to be Exchanged in the Common Exchange:
[           ] (the “Common Exchange Exchanged Securities”).      

DP= [           ]

 

DSSF= [           ]

 

DPDI= [           ]

 

DPDF= [           ]



    Accrued but Unpaid Interest on the Existing Securities to be Included in the
Common Exchange

[           ]

 

DP= [           ]

 

DSSF= [           ]

 

DPDI= [           ]

 

DPDF= [           ]



    Number of shares of Common Stock to be Issued in Satisfaction of the Common
Exchange Exchanged Securities and accrued but unpaid interest on the Common
Exchange Exchanged Securities to but excluding the Settlement Date (as defined
herein): [           ] (the “Common Shares Consideration”), calculated as set
forth on Exhibit B hereto.



 

 

DP= [           ]

 

DSSF= [           ]

 

DPDI= [           ]

 

DPDF= [           ]



    Principal Amount of Existing Securities to be Exchanged in the Preferred
Exchange: $8,000,000 (the “Preferred Exchange Exchanged Securities,” and
together with the Common Exchange Exchanged Securities, the “Exchanged
Securities”).      



DP= [           ] 

 

DSSF= [           ] 

 

DPDI= [           ] 

 

DPDF= [           ] 







    Accrued but Unpaid Interest on the Existing Securities to be Included in the
Preferred Exchange

$100,000

 

DP= [           ]  

 

DSSF= [           ]  

 

DPDI= [           ]  

 

DPDF= [           ]  



    Number of Preferred Shares to be Issued in Satisfaction of the Preferred
Exchange Exchanged Securities and accrued but unpaid interest on Preferred
Exchange Exchanged Securities to but excluding the Settlement Date (as defined
herein): 81,000 (the “Preferred Shares Consideration” and together with the
Common Shares Consideration, the “Shares”), calculated as set forth on Exhibit B
hereto.  

DP= [           ]  

 

DSSF= [           ]  

 

DPDI= [           ]  

 

DPDF= [           ]  



 

Section 1.2 Conditions to Closing. The closing of the Exchanges (the “Closing”)
shall occur on August 1, 2018, or such other date as the parties hereto may
mutually agree (the “Settlement Date”), subject to the satisfaction (or waiver
by the Holders) of the following conditions:

 

(a) The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects (except for those qualified by
materiality, which shall be

 



 

true and correct) on and as of the Settlement Date, with the same effect as if
made on the Settlement Date, and the Company shall have complied with all the
covenants to be performed by it pursuant to the terms hereof at or prior to the
Settlement Date, and the Company shall have furnished to the Holders a
certificate, in form reasonably satisfactory to the Holders, signed by an
authorized officer of the Company, dated as of the Settlement Date, to the
foregoing effect.

 

(b) No statute, rule, regulation, executive order, decree, judgment, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any governmental entity shall be in
effect preventing the consummation of the Exchanges.

 

(c) The shares of Common Stock received by the Holders at the Closing will be
eligible for immediate resale by the Holders without any restrictive legend.

 

(d) The Holder (or its counsel) shall have received customary legal opinions
from Hogan Lovells LLP and Davis Polk & Wardwell LLP, as counsel to the Company.

 

Section 1.3 Settlement. At the Closing,

 

(a) (i) the Holders shall assign and transfer all right, title and interest in
and to its Preferred Exchange Exchanged Securities to the Company, and deliver
or cause to be delivered the Preferred Exchange Exchanged Securities to U.S.
Bank National Association, as Trustee for the Existing Securities, by book-entry
transfer through the facilities of The Depositary Trust Company from the
account(s) of the Holders, free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”) together with any customary
documents of conveyance or transfer that the Company or Trustee may reasonably
deem necessary or desirable to transfer to and confirm in the Company all right,
title and interest in and to the Preferred Exchange Exchanged Securities; and
(ii) the Company shall deliver to the Holders the Preferred Shares Consideration
specified in Section 1.1; and

 

(b) (i) the Holders shall assign and transfer all right, title and interest in
and to its Common Exchange Exchanged Securities to the Company, and deliver or
cause to be delivered the Common Exchange Exchanged Securities to U.S. Bank
National Association, as Trustee for the Existing Securities, by book-entry
transfer through the facilities of The Depositary Trust Company from the
account(s) of the Holders, free and clear of any Liens, together with any
customary documents of conveyance or transfer that the Company or Trustee may
reasonably deem necessary or desirable to transfer to and confirm in the Company
all right, title and interest in and to the Common Exchange Exchanged
Securities; and (ii) the Company shall deliver to the Holders the Common Shares
Consideration specified in Section 1.1.

 

Upon the consummation of the Exchanges at the Closing, (i) each Holder shall be
deemed for all corporate purposes to have become the legal, beneficial and
record holder of the Shares specified in Section 1.1;

 



The parties acknowledge and agree that accrued and unpaid interest due to the
Holders on the Preferred Stock being exchanged for the Existing Securities on
the date hereof is $480,000, $100,000 of which is being paid as specified in
Section 1.1 above and the remaining $380,000 shall be paid in cash to the
Holders on the Closing Date in accordance with the Indenture (as defined below).
For the avoidance of doubt, this Agreement does not affect any Existing
Securities not exchanged in the Preferred Exchange

 



 

and any obligation of the Company to pay cash interest on such Existing
Securities on the date hereof in accordance with the Indenture.

 

Article II: Covenants, Representations and Warranties of the Holders

 

Each Holder hereby covenants (solely as to itself) as follows and makes the
following representations and warranties (solely as to itself), each of which is
and shall be true and correct on the date hereof and on the Settlement Date, to
the Company, and all such covenants, representations and warranties shall
survive the Closing.

 

Section 2.1 Power and Authorization. Such Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchanges contemplated hereby.

 

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Holders and constitutes a valid and
legally binding obligation of the Holders, enforceable against the Holders in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation of the Exchanges will not conflict
with (i)  the Holders’ organizational documents, (ii) any material agreement or
instrument to which any Holder is a party or by which any Holder or any of its
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to any Holder, except in the case of
clauses (ii) or (iii) where such conflicts would not affect in any material
respect any Holder’s ability to consummate the Exchanges.

 

Section 2.3 Title to the Existing Securities. Such Holder is, and on the
Settlement Date, immediately prior to the Closing, will be, the sole legal and
beneficial owner of the principal amount of Existing Securities set forth next
to such Holder’s name on Schedule 2.3 (collectively, the “Holder Existing
Securities”).

 

Section 2.4 Title to the Exchanged Securities. Such Holder is, and on the
Settlement Date will be, the sole legal and beneficial owner of all of its
Exchanged Securities. Such Holder has good, valid and marketable title to its
Exchanged Securities, free and clear of any Liens (other than pledges or
security interests that such Holder may have created in favor of a prime broker
under and in accordance with its prime brokerage agreement with such broker).
Such Holder has not, in whole or in part, except as described in the preceding
sentence, (a) assigned, transferred, hypothecated, pledged, exchanged or
otherwise disposed of any of its Exchanged Securities or its rights in its
Exchanged Securities, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
its Exchanged Securities. Upon such Holder’s delivery of its Exchanged
Securities to the Company pursuant to the respective Exchanges, such Exchanged
Securities shall be free and clear of all Liens created by such Holder and the
Company will acquire record and beneficial ownership thereof, free and clear of
any Liens.

 

Section 2.5 Accredited Investor. Such Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”). Such Holder understands the economic risk of
its investment in the Shares, and has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the Shares.

 



 

Section 2.6 No Affiliate Status; Etc.

 

(a) The Holder is not, and has not been during the consecutive three month
period preceding the date hereof, a director, officer or “affiliate” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Company. Such Holder acquired the Existing Securities more than one year prior
to the date of this Agreement, at which time the full consideration was paid by
such Holder, as set forth in Rule 144(b)(1) under the Securities Act, and such
Holder has continued to hold the beneficial ownership in the Existing Securities
at all times since such Existing Securities were acquired. Other than the
Existing Securities, such Holder does not own as of the date hereof any
securities of the Company.

 

(b) On the basis that, on each relevant date, there are outstanding [          ]
shares of Common Stock,

 

(i) such Holder or any of its directors, officers or any of its Affiliates do
not own, as of the Settlement Date (without giving effect to the Exchanges
contemplated by this Agreement), (i) 9.985% or more of the outstanding shares of
Common Stock or (ii) 9.985% or more of the aggregate number of votes that may be
cast by holders of those outstanding securities of the Company that entitle the
holders thereof to vote generally on all matters submitted to the Company’s
stockholders for a vote (the “Voting Power”); and

 

(ii) immediately after receipt by such Holder of the Common Shares Consideration
in the Common Exchange, the aggregate number of shares of Common Stock owned by
such Holder and its Affiliates, together with the aggregate number of shares of
Common Stock equal to the notional value of any “long” derivative transaction
relating to such shares of Common Stock to which such Holder or any of its
Affiliates is a party (excluding derivative transactions relating to broad based
indices), will not exceed 9.985% of the outstanding shares of Common Stock.

 

Section 2.7 Adequate Information; No Reliance. Such Holder acknowledges and
agrees that (a) such Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchanges and has
had the opportunity to review (and has carefully reviewed) (i) the Company’s
filings and submissions with the Securities and Exchange Commission (the “SEC”),
including, without limitation, all information filed or furnished pursuant to
the United States Securities Exchange Act of 1934, as amended (collectively, the
“Public Filings”) and (ii) this Agreement (including the exhibits hereto),
(b) such Holder has had an opportunity to submit questions to the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the
Exchanges, and has all information that it considers necessary in making an
informed investment decision, (c) such Holder has had the opportunity to consult
with its accounting, tax, financial and legal advisors to be able to evaluate
the risks involved in the Exchanges and to make an informed investment decision
with respect to such Exchanges, (d) such Holder is not relying, and has not
relied, upon any statement, advice (whether accounting, tax, financial, legal or
other), representation or warranty made by the Company or any of its affiliates
or representatives or any other entity or person, except for (A) the Public
Filings, (B) this Agreement and (C) the representations and warranties made by
the Company in this Agreement, (e) any disclosure documents provided in
connection with the Exchanges are the responsibility of the Company and (f) such
Holder has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of the prospective investment in
the Shares and has the ability to bear the economic risks of its investment and
can afford the complete loss of such investment.

 

Section 2.8 Investment in the Shares. Such Holder is not acquiring the Shares
with a view to, or for resale in connection with, any distribution (as defined
in the Securities Act and related rules and

 



 

regulations) of the Shares (excluding, for the avoidance of doubt, resales
effected pursuant to Rule 144 under the Securities Act); provided, however, that
by making the representations herein, such Holder does not agree to hold any of
the Shares for any minimum or other specific term and reserves the right to
dispose of the Shares at any time in accordance with securities laws.

 

Section 2.9 Confidentiality. Such Holder has complied with its confidentiality
undertaking as set forth in that certain email between Sullivan & Cromwell LLP,
representing Deerfield Management Company, and Davis Polk & Wardwell LLP,
representing the Company, dated July 19, 2018 (the “Wall-Cross Agreement”). For
the avoidance of doubt, the foregoing undertaking will terminate upon the filing
of the Form 8-K contemplated in Section 3.7 below.

 

Section 2.10 Exchange. The terms of the Exchanges are the result of negotiations
among the parties and their agents.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Settlement Date, to the Holders, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to carry on its business as now conducted
and as proposed to be conducted, to execute and deliver this Agreement, to
perform its obligations hereunder, and to consummate the Exchanges contemplated
hereby.

 

Section 3.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to the Enforceability Exceptions. This Agreement and consummation of the
Exchanges will not (a) violate or conflict with the certificate of
incorporation, bylaws or other organizational documents of the Company,
(b) violate or conflict with the Indenture, dated as of August 19, 2014 by and
among the Company, the guarantors party thereto and U.S. Bank National
Association, as trustee (as amended, modified or supplemented prior to the date
hereof, including by the First Supplemental Indenture, dated as of April 21,
2015, the Second Supplemental Indenture, dated as of July 21, 2017 and the Third
Supplemental Indenture, dated as of December 29, 2017, the “Indenture”) related
to the Existing Securities, (c) require any approval or consent of any person
under, or result in a breach of or a default under, any material agreement or
instrument to which the Company is a party or by which the Company or any of its
assets are bound, (d) result in the creation or imposition of any lien, charge
or encumbrance upon any of the property or assets of the Company, (e) violate,
or be subject to, any preemptive or similar rights of any Person or (e) result
in a violation of any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company.

 

Section 3.3 No Preemptive Rights. There are no preemptive rights, rights of
first refusal, put or call rights or obligations created by or to which the
Company is subject with respect to the issuance of the Shares.

 

Section 3.4 The Shares. The Shares have been duly authorized by the Company and,
when issued and delivered by the Company pursuant to this Agreement, will be
validly issued, fully paid and non-assessable. The Shares will not, at the
Settlement Date and each Additional Settlement Date, be issued in violation of,
or subject to, any preemptive or participation rights, rights of first refusal
or other

 



 

similar rights and will be free from all taxes, liens and charges with respect
to the issue thereof with the Holders being entitled to all rights accorded to a
holder of Shares.

 

Section 3.5 Reservation of Shares. On and after the date hereof, the Company
shall at all times reserve and keep available, free of preemptive or similar
rights, a sufficient number of shares of Common Stock and Preferred Stock for
the purpose of enabling the Company to issue the Shares and Common Stock
pursuant to which the Shares are convertible.

 

Section 3.6 No Registration. Assuming the accuracy of the covenants,
representations and warranties of the Holders pursuant to Article II hereof on
the date hereof, no registration under the Securities Act or any state
securities laws is required for the issuance of the Shares as contemplated
hereby. The transactions contemplated hereby, including the issuance of the
Shares hereunder, do not contravene, or require stockholder approval pursuant
to, the rules and regulations of the Nasdaq Global Market (“Nasdaq”). Assuming
the Holder to which the Shares are to be issued is not as of the date of
issuance, and for a period of three (3) months prior to the date of issuance has
not been, an Affiliate of the Company, the Shares will be freely tradeable by
such Holder without restriction or limitation (including volume limitation),
pursuant to Rule 144 under the Securities Act, and will not contain or be
subject to any legend or stop transfer instructions restricting the sale or
transferability thereof. The Shares will (i) in the case of the shares of Common
Stock to be issued as Common Shares Consideration, be credited to such Holder’s
or its designee’s balance account with The Depository Trust Company (“DTC”)
through its Deposit/Withdrawal At Custodian system per the account information
provided by such Holder via electronic mail at least forty-eight (48) hours in
advance, (ii) in the case of the shares of Preferred Stock to be issued as
Preferred Shares Consideration, be issued as restricted certificates with a
restricted CUSIP issued to the Holder, and (iii) shall not be issued in
violation of any applicable state and federal laws concerning their issuance.

 

Section 3.7 Capitalization. The authorized capital stock of the Company is
140,000,000 shares of Common Stock, of which [          ] shares of Common Stock
are outstanding and 10,000,000 shares of preferred stock, of which zero shares
of preferred stock are outstanding. All of the outstanding capital stock of the
Company has been duly authorized and validly issued and is fully paid and
nonassessable.

 

Section 3.8 Disclosure.

 

Prior to the opening of trading on the date of this Agreement, the Company shall
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this Agreement, attaching this Agreement (including
Exhibit A) and disclosing any other presently material non-public information
(if any) provided or made available to any Purchaser (or any Purchaser’s agents
or representatives) on or prior to the date hereof (the “8-K Filing”). From and
after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided or made available to the
Holders (or the Holders’ agents or representatives) by the Company or any of its
respective officers, directors, employees, Affiliates or agents in connection
with the transactions contemplated by this Agreement or otherwise on or prior to
the date hereof. Notwithstanding anything contained in this Agreement to the
contrary and without implication that the contrary would otherwise be true,
after giving effect to the 8-K Filing, the Company expressly acknowledges and
agrees that beyond the terms of the Wall-Cross Agreement, the Holders shall not
have any duty of trust or confidence with respect to, or a duty not to trade on
the basis of, any information regarding the Company.

 

Notwithstanding any affirmative disclosure obligations of the Company pursuant
to the terms of this Agreement or anything else to the contrary contained
herein, (a), subject to clause (b) below, the Company shall not, and shall cause
each of its officers, directors, employees, Affiliates and agents to not,
provide any Holder with any material non-public information with respect to the
Company from and after

 



 

the filing of the Form 8-K Filing with the SEC without the express prior written
consent of such Holder, and (b) in the event that the Company believes that a
notice or communication to any Holder contains material, nonpublic information
with respect to the Company, the Company shall so indicate to such Holder prior
to the delivery of such notice or communication, and such indication shall
provide such Holder the means to refuse to receive such notice or communication
(in which case any obligation of the Company under this Agreement shall be
deemed waived), and in the absence of any such indication, such Holder shall be
allowed to presume that all matters relating to such notice or communication do
not constitute material non-public information with respect to the Company and
shall have no duty of trust or confidence with respect thereto.

 

Section 3.9 No Unlawful Payments. Neither the Company nor any of its directors
or officers or, to the knowledge of the Company, any employee, agent, Affiliate,
representative of or other person associated with or acting on behalf of the
Company, has (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (b) made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds, (c) violated or is in violation of
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(d) made any bribe, unlawful rebate, payoff, influence payment, kickback or
other unlawful payment.

 

Section 3.10 Compliance with Money Laundering Laws. The operations of the
Company are and have been conducted at all times in compliance with all
financial recordkeeping and reporting requirements applicable to the Company,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT) Act of 2001, and the money laundering and
any related or similar laws of all jurisdictions in which the Company conducts
business (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any governmental authority involving the Company with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

Section 3.11 OFAC. The Company is not (a) a country, the government of a
country, or an agency of the government of a country, (b) an organization
directly or indirectly controlled by a country or its government, or (c) a
person resident in or determined to be resident in a country, in each case, that
is subject to a comprehensive country sanctions program administered and
enforced by the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”), and the Company is not a person named on the list of
Specially Designated Nationals maintained by OFAC.

 

Section 3.12 Exchange. The terms of the Exchanges are the result of negotiations
among the parties hereto and their respective agents.

 

Section 3.13 Listing, Shareholder Approval. At the Settlement Date, the shares
of Common Stock issued as Common Shares Consideration will be listed on Nasdaq.
For so long as any Holder Existing Securities remain outstanding, the Company
shall use commercially reasonable efforts to maintain the Common Stock’s listing
on Nasdaq. After the Settlement Date, the Company will take, or cause to be
taken, all actions, or do or cause to be done all things, reasonably necessary,
proper or advisable on its part to cause any shares of Common Stock that have
been converted from the Preferred Stock or the Additional Preferred Shares (as
defined below) to be approved for listing on Nasdaq. The Company shall not take
any action which could reasonably be expected to result in the delisting or
suspension of trading the Common Stock on Nasdaq. It is understood and agreed
that the Company is under no obligation to list, and the shares of Preferred
Stock issued as Preferred Shares Consideration or the Additional Preferred
Shares will not be listed, on any securities exchange. The transactions
contemplated hereby, including the issuance of the Shares hereunder, do not
contravene, or require shareholder approval, pursuant to the rules and
regulations of Nasdaq.

 



 

Section 3.14 Payment of Fees and Expenses. On or promptly after the Settlement
Date, the Company shall pay all reasonable and documented legal and advisor fees
and expenses of the Holders incurred in connection with the Exchanges including,
without limitation, the fees and expenses of Sullivan & Cromwell LLP up to the
amount previously agreed.

 

Section 3.15 Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable the Company’s issuance of the Shares and the Holders’ ownership of
such securities from the provisions of any control share acquisition, interested
stockholder, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
organizational documents of the Company or the laws of the state of its
incorporation which is or could become applicable to the Holders as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of Shares and the Holders’ ownership of such securities.

 

Section 3.16 Further Action. The Company agrees that it will, upon request,
execute and deliver any additional customary documents and perform additional
customary actions reasonably deemed by the Holders to be reasonably necessary to
complete the Exchanges and to cause the Company’s representations and warranties
contained in this Agreement to be true and correct as of the Settlement Date
(including, without limitation, the payment of listing and other fees and
causing its counsel to render any necessary legal opinions).

 

Section 3.17 Blue Sky Filings. The Company shall take such action as is
necessary in order to obtain an exemption for, or to qualify the Shares for,
issuance and sale to the Holders under applicable securities or “Blue Sky” laws
of the states of the United States, and shall provide evidence of such actions
promptly upon request of any of the Holders.

 

Section 3.18 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made, or will make, any offers or sales of any security or
solicited, or will solicit, any offers to buy any security, under circumstances
that would cause this offering and issuance of the Shares to be integrated with
prior offerings by the Company (i) for purposes of the Securities Act and which
would require the registration of any such securities under the Securities Act,
or (ii) for purposes of any applicable stockholder approval provisions of Nasdaq
and which would require stockholder approval for the issuance of such
securities.

 

Article IV: Additional Exchanges

 

Section 4.1 Additional Exchanges. The Holders and the Company agree that any
Holder may in the future exchange additional Existing Securities not exchanged
at the Closing (“Additional Exchanged Securities”) and accrued interest on such
Additional Exchanged Securities for Preferred Stock, at its option, on or prior
to February 1, 2020, provided that the price per share of Common Stock displayed
on Bloomberg at the close of business on the day prior to any such exchange is
less than or equal to $9.00. The Holders may exchange up to an aggregate of
$65.1 million principal amount of Additional Exchanged Securities, plus accrued
interest thereon.

 

In order to exchange such Additional Exchanged Securities for Preferred Stock,
such Holder must deliver a duly completed written notice to the Company in the
form of Exhibit B to this Agreement (the “Notice of Exchange”) by 3:00 p.m. on
the second business day prior to the closing of such exchange (the date of each
such closing, an “Additional Settlement Date”) via email to asmith@pernixtx.com
and kpina@pernixtx.com.

 



 

The number of shares of Preferred Stock to be issued in exchange for the
Additional Exchanged Securities on each Additional Settlement Date shall be the
aggregate principal amount of Additional Exchanged Securities to be exchanged on
such date, as specified on the Notice of Exchange, plus shares of Preferred
Stock for the accrued interest thereon to but excluding the Additional
Settlement Date, divided by $100 (the “Additional Preferred Shares”).

 

At each Additional Settlement Date, (i) such Holder shall assign and transfer
all right, title and interest in and to its Additional Exchanged Securities to
be exchanged to the Company, and deliver or cause to be delivered such
Additional Exchanged Securities to U.S. Bank National Association, as Trustee
for the Existing Securities, by book-entry transfer through the facilities of
The Depositary Trust Company from the account(s) of such Holder, free and clear
of any mortgage, lien, pledge, charge, security interest, encumbrance, title
retention agreement, option, equity or other adverse claim thereto
(collectively, “Liens”) together with any customary documents of conveyance or
transfer that the Company or Trustee may reasonably deem necessary or desirable
to transfer to and confirm in the Company all right, title and interest in and
to such Additional Exchanged Securities; and (ii) the Company shall deliver to
such Holder applicable number of Additional Preferred Shares.

 

Notwithstanding the foregoing, no Holder shall be entitled to receive Preferred
Stock in exchange for Additional Exchanged Securities pursuant to this provision
to the extent that, immediately following such an exchange, the Holders and
their respective Affiliates (collectively, the “Aggregated Persons”) would be
treated as beneficially owning shares of Common Stock (as determined in
accordance with the applicable rules under section 382 of the Internal Revenue
Code of 1986, as amended) that in the aggregate exceeded 20.0% of the total
outstanding shares of Common Stock, assuming, for the purpose of this provision,
the conversion of all shares of Preferred Stock owned by the Aggregated Persons
into Common Stock at the then-applicable conversion rates. For purposes of the
foregoing, Holders shall not be treated as beneficially owning shares of Common
Stock as a result of their ownership of the Existing Securities. The Company
shall provide to a Holder any information that it reasonably requests in order
to determine whether an exchange of Existing Securities for Preferred Stock
satisfies the requirements set forth in this paragraph.

 

The Company shall take all action necessary to effect the Additional Exchanges,
subject to the requirements of this provision and the Notice of Exchange. Upon
the consummation of an Additional Exchange, (i) each Holder shall be deemed for
all corporate purposes to have become the legal, beneficial and record holder of
the Additional Preferred Shares issued on the Additional Settlement Date; and
(ii) the aggregate principal amount of the Additional Exchanged Securities
exchanged on the Additional Settlment Date shall be deemed cancelled, and
payment of the interest accrued but unpaid thereon shall be deemed satisfied.

 

Article V: Miscellaneous

 

Section 5.1 Entire Agreement; No Third-Party Beneficiaries. This Agreement and
any documents and agreements executed in connection with the Exchanges embody
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

 

Section 5.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter,

 



 

and vice versa, unless the context otherwise requires. Headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meanings of the provisions hereof. Neither party, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all language in all parts of
this Agreement shall be construed in accordance with its fair meaning, and not
strictly for or against either party.

 

Section 5.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

 

Section 5.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or other electronic means shall be deemed for all
purposes as constituting good and valid execution and delivery of this Agreement
by such party.

 

Section 5.5 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement; provided, however, that Davis Polk & Wardwell
LLP and Hogan Lovells LLP shall be entitled to rely on the representations and
warranties made by the parties to this Agreement to provide the legal opinions
required by this Agreement.

 

Section 5.6 Amendment. This Agreement may be modified or amended only by written
agreement of each of the parties to this Agreement.

 

Section 5.7 Waiver. No delay in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver of any
right, power or privilege under this Agreement operate as a waiver of any other
right, power or privilege of such party under this Agreement, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege under this Agreement.

 

Section 5.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXCHANGES (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

Section 5.9 Termination. The Company may terminate this Agreement if there has
occurred any material breach or withdrawal by any Holder of any covenant,
representation or warranty set forth in Article II. Each Holder may terminate
this Agreement if (i) there has occurred any breach or withdrawal by the Company
of any covenant, representation or warranty set forth in Article III or (ii) the
Closing has not occurred on or prior to August 15, 2018. Any termination shall
be without liability of any party to any other party.

 



 

Section 5.10 Tax Treatment. The parties hereto intend that the Exchanges will
qualify as a tax-free “reorganization” within the meaning of Section 368(a) of
the Code for U.S. federal, and applicable state and local, income tax purposes.
The parties hereto shall not take any action that is inconsistent with the tax
treatment set forth in this Section 5.10, and shall prepare and file all tax
returns in a manner consistent with such treatment.

 

[Signature Page Follows]

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“company”:

 

Pernix Therapeutics Holdings, Inc.

 

By:________________________

 

Name: :________________________

 

Title: :________________________

 

 

 

 

 

“HOLDERS”:

 

Deerfield Partners, L.P.

 

By: [Deerfield Management L.P., as trading manager]

 

 

 

By: :________________________

 

Name: :________________________

 

Title: :________________________



 

Deerfield Special Situations Fund, L.P

 

By: [Deerfield Management L.P., as trading manager]

 

 

 

By: :________________________

 

Name: :________________________

 

Title: :________________________

 

Deerfield Private Design International II, L.P.

 





 

 

By: [Deerfield Management L.P., as trading manager]

 

 

By: :________________________

 

Name: :________________________

 

Title: :________________________

 

Deerfield Private Design Fund II, L.P.

 

By: [Deerfield Management L.P., as trading manager]

 

 

By: :________________________

 

Name: :________________________

 

Title: :________________________



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Deerfield Exchange Agreement]







 

 

EXHIBIT A

 

[Articles supplementary establishing and fixing the
preferences, rights and limitations of
0% Series C Perpetual Convertible Preferred Stock]

 

 

 

 

 



 


Exhibit B

 

Number of shares of Common Stock to be Issued in the Common Exchange shall be
equal to [          ], divided by the sum of (i) the closing bid price per share
of Common Stock displayed on Bloomberg for Tuesday, July 31, 2018 and (ii)
$0.01.

 

Number of shares of Preferred Stock to be Issued in the Preferred Exchange shall
be equal to $8,100,000, divided by $100.

 

 

 

 

 



 

Exhibit C

 

NOTICE OF EXCHANGE

 

To:Pernix Therapeutics Holdings, Inc.
10 North Park Place
Morristown, NJ 07690
Attention: Kenneth R. Piña

 

In accordance with the terms of Article 4.1 of the Exchange Agreement, dated
August 1, 2018, among Pernix Therapeutics Holdings, Inc. and
_____________________, as holder (the “Holder”) of the Company’s 12% Senior
Secured Notes due 2020 (the “Exchange Agreement”), the undersigned Holder hereby
notifies the Company of its intent to exchange $____________________________
aggregate principal amount of Existing Securities (the “Additional Exchanged
Securities”), including accrued but unpaid interest on such Additional Exchanged
Securities to but excluding the Additional Settlement Date into shares of
Preferred Stock of the Company at the exchange ratio set forth in the Exchange
Agreement (the “Additional Exchange”). For the avoidance of doubt, the Holder
shall receive shares of Preferred Stock in exchange for the accrued but unpaid
interest on such Additional Exchanged Securities. The Additional Settlement Date
shall be _____________________, which is two business days after the date of
delivery of this Notice of Exchange to Pernix Therapeutics Holdings, Inc.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Exchange Agreement.

 

In connection with the Additional Exchange, the Holder hereby covenants as
follows and makes the following representations and warranties, each of which is
and shall be true and correct on the date hereof and on the Additional
Settlement Date, to the Company, and all such covenants, representations and
warranties shall survive the Additional Settlement Date:

 

1)The Holder is duly organized, validly existing and in good standing, and has
the power, authority and capacity to execute and deliver this Notice of Exchange
and to consummate the Additional Exchange contemplated hereby.

 

2)The Holder is, and on the Additional Settlement Date will be, the sole legal
and beneficial owner of all of the Additional Exchanged Securities. The Holder
has good, valid and marketable title to the Additional Exchanged Securities,
free and clear of any Liens (other than pledges or security interests that the
Holder may have created in favor of a prime broker under and in accordance with
its prime brokerage agreement with such broker). The Holder has not, in whole or
in part, except as described in the preceding sentence, (a) assigned,
transferred, hypothecated, pledged, exchanged or otherwise disposed of any of
the Additional Exchanged Securities or its rights in the Additional Exchanged
Securities, or (b) given any person or entity any transfer order, power of
attorney or other authority of any nature whatsoever with respect to the
Additional Exchanged Securities. Upon the Holder’s delivery of the Additional
Exchanged Securities to the Company pursuant to the exchange of the Additional
Exchanged Securities, such Additional Exchanged Securities shall be free and
clear of all Liens created by the Holder and the Company will acquire record and
beneficial ownership thereof, free and clear of any Liens.

 

3)The Holder is an “accredited investor” as such term is defined in Regulation D
promulgated under the Securities Act.

 

4)The Holder acquired the Additional Exchanged Securities more than one year
prior to the date hereof, at which time the full consideration was paid by the
Holders, as set forth in Rule 144(b)(1)

 



 

under the Securities Act, and the Holder has continued to hold the beneficial
ownership in the Existing Securities at all times since such Existing Securities
were acquired.

 

5)The Holder is not, and has not been during the consecutive three month period
preceding the date hereof, a director, officer or Affiliate of the Company. Such
Holder acquired the Existing Securities more than one year prior to the date of
this Agreement, at which time the full consideration was paid by such Holder, as
set forth in Rule 144(b)(1) under the Securities Act, and such Holder has
continued to hold the beneficial ownership in the Existing Securities at all
times since such Existing Securities were acquired. Other than the Existing
Securities, such Holder does not own as of the date hereof any securities of the
Company.

 

6)On the basis that there are outstanding _____________ shares of Common Stock
as of the date hereof, immediately after each receipt by the Holder of the
shares of Preferred Stock on the Additional Settlement Date, (i) the aggregate
number of shares of Common Stock owned by the Aggregated Persons will not exceed
9.985%, and (ii) the aggregate number of shares of Common Stock that would be
treated as beneficially owned by the Aggregated Persons (as determined in
accordance with the applicable rules under section 382 of the Internal Revenue
Code of 1986, as amended) assuming conversion of all shares of Preferred Stock
beneficially owned by the Aggregated Persons at the then-applicable conversion
rate(s), will not exceed 20.0% of the outstanding shares of Common Stock of the
Company. For purposes of the foregoing, Holders shall not be treated as
beneficially owning shares of Common Stock as a result of their ownership of the
Existing Securities. The Company shall provide to a Holder any information that
it reasonably requests in order to determine whether an exchange of Existing
Securities for Preferred Stock satisfies the requirements set forth in this
paragraph.

 

7)The Holder acknowledges and agrees that (a) the Holder has been furnished with
all materials it considers relevant to making an investment decision to enter
into the Additional Exchange and has had the opportunity to review (and has
carefully reviewed) the Company’s filings and submissions with the SEC,
including, without limitation, the Public Filings, (b) the Holder has all
information that it considers necessary in making an informed investment
decision, (c) the Holder has had the opportunity to consult with its accounting,
tax, financial and legal advisors to be able to evaluate the risks involved in
the Additional Exchange and to make an informed investment decision with respect
to such Additional Exchange, (d) the Holder is not relying, and has not relied,
upon any statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives or any other entity or person, except for the Public Filings,
and (e) the Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Preferred Stock and has the ability to bear the economic risks
of its investment and can afford the complete loss of such investment.

 

8)The Holder is not acquiring Preferred Stock with a view to, or for resale in
connection with, any distribution (as defined in the Securities Act and related
rules and regulations, excluding, for the avoidance of doubt, resales effected
pursuant to Rule 144 under the Securities Act); provided, however, that by
making the representations herein, such Holder does not agree to hold any of the
Shares for any minimum or other specific term and reserves the right to dispose
of the Shares at any time in accordance with securities laws.

 


Dated:

 

Signed on behalf of __________________ by:

 

Name:
Title:

 



 

Schedule 2.3

 

Holder Amount of Existing Securities Deerfield Partners, L.P. [           ]
Deerfield Special Situations Fund, L.P. [           ] Deerfield Private Design
International II, L.P. [           ] Deerfield Private Design Fund II, L.P.
[           ]

 

 

 

 





 

